Citation Nr: 1716015	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1958 to January 1982.  The Veteran died in October 2009.  The appellant is his surviving spouse.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The jurisdiction of the claim is now with the Boise, Idaho RO.

In March 2015, the Board issued a decision denying the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial of her claim to the Court of Appeals for Veterans Claims (Court).

In September 2016, the Court issued a memorandum decision that vacated the March 2015 Board decision and remanded the claim of service connection for the cause of the Veteran's death to the Board for readjudication consistent with the instructions outlined in the memorandum decision.


FINDINGS OF FACT

1.  The cause of the Veteran's death was acute intracerebral hemorrhage, due to a head injury - accidental fall, with significant conditions, contributing to the underlying cause of death, of myeloproliferative disorder/thrombocytopenia.

2.  The Veteran was not service-connected for any disability at the time of his death.

3.  The Veteran's DD214 indicates that he served in the Republic of Vietnam during the Vietnam War.
4.  The Veteran developed lung cancer in September 1988.

5.  Lung cancer is presumed to be associated with herbicide exposure.

6.  Although the Veteran was not service connected for lung cancer at the time of his death, it is undisputed that he served in Vietnam during a period for which he is presumed to have been exposed to an herbicide agent.

7.  The evidence of record supports the appellant's contention that the Veteran's myeloproliferative disorder which contributed to his immediate cause of death is related to the Veteran's lung cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in October 2009.  His death certificate identifies the cause of death as acute intracerebral hemorrhage due to a head injury - accidental fall, with significant conditions contributing to death of myeloproliferative disorder/thrombocytopenia.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

A Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  As the Veteran served in-country during the Vietnam era, exposure to herbicide is conceded in the present case.

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. 
§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  Lung cancer is among the listed disabilities attributable to herbicide exposure.  Therefore, to the extent that the Veteran may have been exposed to herbicides, lung cancer is presumed to have resulted from that exposure.

Matters of diagnosis and etiology of the disabilities such as those in this case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of the etiology of myeloproliferative disorder and the cause of the Veteran's death are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4   (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that the Veteran's death should be service connected because the Veteran's diagnosed myeloproliferative disorder was caused by chemotherapy the Veteran received as treatment for lung cancer.

The evidence confirms that the Veteran served in the Republic of Vietnam and his presumed exposure to herbicides is conceded.  Although the Veteran was not service-connected for lung cancer during his lifetime, he meets the presumption of entitlement to service connection for lung cancer based upon his Vietnam service, as outlined above.

The Veteran's post-service medical records show he was treated for lung cancer and for myeloproloferative disorder (MDS).  The records also reveal the Veteran developed anemia subsequent to his lung surgery and chemotherapy.

A VA opinion was obtained in June 2010 regarding the cause of the Veteran's death.  Based on a review of the Veteran's file and a communication with a VA oncologist, the VA physician concluded that the Veteran's death was not caused by or a result of thrombocytopenia due to chemotherapy.  The physician stated because the Veteran's thrombocytopenia did not start until approximately 10 years after chemotherapy, it was less likely that chemotherapy played a role in the thrombocytopenia.  The physician noted that, according to the VA oncologist he consulted with, the Veteran had a genetic defect which is associated with agnogenic myeloid metaplasia, but it is not the mutation commonly seen as due to chemotherapy.

In support of her claim for entitlement to service connection for the cause of the Veteran's death, the appellant submitted a statement from the Veteran's oncologist, Dr. I., who treated the Veteran's myelodysplastic syndrome from October 2008 to October 2009.  Dr. I. stated that he believed there was a greater than 50 percent probability that the Veteran's myelodysplasia was the result of chemotherapy prescribed to treat his previous diagnosis of lung cancer.

A second VA opinion was obtained in October 2012.  The VA physician, an internist, contacted Dr. I. and was advised by Dr. I. that while he did not have supporting data, his opinion was logical based on the known increased risk of blood disorders following the chemotherapy treatment the Veteran received for his lung cancer.  According to the VA physician, Dr. I. further stated that "it remains that no one can say with any degree of certainty that the Veteran's myelodysplasia was not caused by his chemotherapy and that there is a reasonable chance that it was."  The VA physician noted that while the Veteran had some expected blood profile changes during and immediately after chemotherapy, there was some persistent anemia that was felt to be "somewhat puzzling at the time and eventually, after resolution was ascribed to chemotherapy."  He opined that it was highly unlikely that these changes, which eventually resolved, could be related to myelodysplasia found nearly ten years later.  The VA physician stated that "myelodysplasia is a chronic progressive condition in which a spontaneous nine year remission would be highly unusual" because chemotherapy-associated myelodysplasia occurs at a median interval of 48 months after chemotherapy.  He noted that his review of the literature reveals that "80 to 90 percent of cases of myelodysplastic syndrome are not associated with prior treatment with alkylating agents or topoisomerase II inhibitors (i.e. cancer therapy).  In that 10 to 20 percent of myelodysplasia cases associated WITH prior chemotherapy, approximately 80 percent have documented chromosomal abnormalities in chromosomes 5, 7 or 11 which were not present in this Veteran."  The VA physician opined that "based on the literature data . . . while it is easily within the realm of possibility that treatment rendered for the veterans lung cancer could cause his myelodysplasia without typical post-chemo chromosomal abnormalities, the odds indicated by the weight of the medical literature indicates that it is less likely as not that this veterans myelodysplasia was caused by or related to previous treatment for his lung cancer."

In March 2017, the appellant submitted a private medical opinion from Dr. C., an occupational/environmental physician.  Dr. C.'s opinion was based upon her thorough review of the Veteran's claims file, including all medical records associated with the file, and in particular the June 2010 and October 2012 VA opinions.  Dr. C. stated that in adult patients, ring sideroblasts are highly suggestive of MDS or another type of myeloid neoplasm with ring sideroblasts when other causes have been ruled out.  In acquired sideroblastic disorders, anemia is usually normo- or macro-cytic with a variable population of hypochromic red blood cells on the blood smear and the occasional presence of circulating erythroblasts, which was the case with the Veteran's MDS.  Dr. C. noted that, contrary to what the June 2010 VA examiner stated, there are 14 known chromosomal abnormalities associated with acquired MDS, and what is abnormal in acquired MDS is to not have chromosomal abnormalities.  She stated that the fact that the Veteran had chromosomal abnormalities that are associated with acute myelogenous leukemia indicates that this MDS was neoplastic.  Dr. C. additionally noted that according to the same references used by the October 2012 VA examiner, in the early stages of MDS, the main cause of cytopenias is increased apoptosis (programmed cell death).  Dr. C. stated that the October 2012 VA examiner's statement that the Veteran's MDS could not have been caused by his chemotherapy because his anemia resolved is incorrect.  Furthermore, Dr. C. stated, it is unclear from the medical records that the Veteran's anemia actually ever did resolve.  The laboratory reports from 2001 and 2004 indicate he still had anemia.  Notes in the record indicate that the Veteran's blood counts were "normal for him."  Dr. C. opined that the transition from stable anemia to frank myeloid dysplasia and myelopoietic failure with profound anemia that the Veteran experienced appears to be the typical progression for acquired MDS.  Dr. C. determined that the October 2012 VA examiner's logic of excluding the Veteran's condition on the basis of a specific chromosomal abnormality is unwarranted.  Moreover, Dr. C. noted that the same reference also states:

"Secondary MDS describes the development of MDS or acute leukemia 10 - 15 years after known exposure toe sources of chromosomal damage.  Patients who survive cancer treatment with alkylating agents, with or without radiotherapy, are associated with a high prevalence of chromosomal abnormalities in bone marrow.  MDS may also develop after exposure to certain chemicals (eg, benzene).  Insecticides, weed killers, (emphasis added) and fungicides are also possible causes of MDS and secondary leukemia."

Dr. C. stated that she was surprised that the October 2012 VA examiner would state that the myelodysplasia would occur within 48 months of treatment.  Dr. C. also disagreed with the VA physician's statement that the Veteran's MDS could not be due to his chemotherapy because 80 percent of MDS occurs in people without exposure or cause for MDS.  Dr. C. stated that this is a mistaken use of statistics as related to the Veteran's condition as the Veteran had an obvious cause for MDS - chemotherapy.  According to a 2015 study, cited by Dr. C., for patients with lung cancer, who underwent chemotherapy, the relative risk for developing MDS is 2.67 times that of the general population.  Dr. C. concluded that therefore, the Veteran falls into the 20 percent category who develop MDS and have an obvious cause for the neoplasm.  Dr. C. noted that "Just considering the Veteran's treatment for lung cancer, which is presumptively service-connected to Agent Orange exposure, (VA conceded that he would have been awarded presumptive service connection, if he had applied)" the Veteran "is at increased risk for developing MDS."  Dr. C. opined that based upon all of the above evidence, including a thorough review of the peer-reviewed literature, the Veteran's MDS was caused by a combination of the effects of his chemotherapy for Agent Orange related lung cancer and the direct effect of Agent Orange on his hematopoietic system.  Dr. C. opined that it is at least as likely as not that the Veteran's MDS and therefore his lung cancer and exposure to Agent Orange in service, substantially and materially contributed to his death as those terms are defined in 38 C.F.R. § 3.312.

The Board finds the opinion of Dr. C., the private physician who reviewed the record, including the June 2010 and October 2012 VA opinions, to be of great probative value.  The VA examiners who provided opinions did not contemplate the Veteran's complete medical records, nor did they fully address all relevant medical literature.  Dr. C.'s opinion contains a significantly more detailed rationale and is supported with several medical and scientific studies.

Accordingly, service connection is granted for the cause of the Veteran's death.

ORDER

Service connection is granted for the cause of the Veteran's death.




____________________________________________
G. A. WASICK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


